UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4098

ANTONIO ARCHIE,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Joseph F. Anderson, Jr., District Judge.
(CR-97-640-3)

Submitted: November 17, 1998

Decided: December 4, 1998

Before WIDENER and NIEMEYER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. J. Rene Josey, United States Attorney, Jane
B. Taylor, Assistant United States Attorney, Columbia, South Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio Archie appeals from his conviction of possession with
intent to distribute crack cocaine, 21 U.S.C. § 841(a)(1) (1994), for
which he was sentenced to 190 months imprisonment. Archie's only
claim on appeal is that the district court erred in denying his motion
to suppress evidence seized from his home because the state search
warrant lacked sufficient probable cause. For the reasons that follow,
we affirm.

In February 1996, officers of the Sumter County narcotics unit exe-
cuted a state search warrant on Archie's residence and seized, among
other items, 119.89 grams of crack cocaine, $11,644 in U.S. currency,
firearms, ammunition, a police scanner, and two bulletproof vests.
The affidavit presented to the magistrate in support of the application
for the search warrant stated that a confidential informant had been
cooperating with officials since May 1995, when he was arrested for
drug trafficking, and that he had provided law enforcement with
information concerning his involvement and the involvement of oth-
ers in a drug trafficking conspiracy. Specifically, the informant
alleged that Archie and others sold crack at a residence on McCray's
Mill Road and that Archie stored the drugs and proceeds at his resi-
dence on Carolina Avenue. The affidavit further stated that the infor-
mant had seen large quantities of crack cocaine and cash at Archie's
residence on approximately fifteen different occasions, although it did
not specify the time frame.

At the suppression hearing, the officers conducting the investiga-
tion testified that they had supplemented the written affidavit with
sworn oral testimony before the magistrate. The agents told the mag-
istrate that Archie had been seen a number of times at the McCray's
Mill Road address, once during an undercover purchase of crack from
another individual, and that the informant's information concerning

                    2
the location of drugs and proceeds was consistent with their failure to
find any drugs or money at the McCray's Mill Road residence during
the execution of a prior search warrant.

Based on the written affidavit as supplemented by the officers' oral
testimony, the district court found that the search warrant was sup-
ported by sufficient probable cause and denied Archie's motion to
suppress. The court further held that, even if he had not found suffi-
cient probable cause, the officers who obtained and executed the war-
rant acted reasonably and in good faith in relying upon the warrant.
See United States v. Leon, 468 U.S. 897 (1994). Archie entered a con-
ditional guilty plea, reserving his right to appeal the court's decision
on his motion to suppress.

We review the district court's factual findings on a denial of a
motion to suppress for clear error and its legal conclusions de novo.
See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). Prob-
able cause has been defined as it pertains to search warrants as "a fair
probability that contraband or evidence of a crime will be found in a
particular place." Illinois v. Gates, 462 U.S. 213, 238 (1983). Addi-
tionally, the court must look to the "totality of the circumstances" sur-
rounding the search. See id.; United States v. Clyburn, 24 F.3d 613,
617 (4th Cir. 1994) (stating that a totality of the circumstances analy-
sis "considers the informant's reliability and the basis of the infor-
mant's knowledge"). Great deference should be accorded a magistrate
judge's assessment of the facts in determining probable cause. See
Gates, 462 U.S. at 236. If the district court's decision to admit evi-
dence obtained as a result of a search warrant was based on a finding
that the information available to the magistrate judge provided a sub-
stantial basis for concluding that probable cause existed, that reason-
ing will be upheld on appeal. See United States v. Blackwood, 913
F.2d 139, 142 (4th Cir. 1990). The task of a reviewing court is not
to conduct a de novo determination of probable cause, but to deter-
mine whether there is substantial evidence in the record supporting
the magistrate judge's decision to issue the warrant. See
Massachusetts v. Upton, 466 U.S. 727, 728 (1984).

Archie contends the affidavit in this case is deficient because: (1)
the affidavit does not speak to the credibility of the informant; (2) the
affidavit does not establish a sufficient nexus between the information

                     3
provided by the informant and the probability that drugs would be
found in Archie's home; and (3) the information provided by the
informant was stale. With respect to Archie's first claim, we find that
the information contained in the affidavit, taken together with the
officers' sworn testimony before the magistrate, provided sufficient
information regarding the informant's credibility. See United States v.
Clyburn, 24 F.3d at 617 (holding that magistrates may consider
sworn, unrecorded oral testimony in determining whether sufficient
probable cause exists to issue a state warrant). Second, the informa-
tion given by the informant clearly tied Archie's residence to the ille-
gal activity and contraband to be seized. See United States v. Lalor,
996 F.2d 1578, 1582 (4th Cir. 1993) ("In determining whether a
search warrant is supported by probable cause, the crucial element is
not whether the target of the search is suspected of a crime, but
whether it is reasonable to believe that the items to be seized will be
found in the place to be searched."). Finally, although the affidavit did
not specifically provide a time period during which the activity
occurred, the magistrate could have reasonably inferred that the crimi-
nal activity was ongoing at the time the affidavit was written and
presented. See Lalor, 996 F.2d at 1581-82 (holding that failure to dis-
close a time frame in the affidavit was not fatal to the warrant because
the magistrate could reasonably infer that the drug activity was ongo-
ing where the affidavit was written in the present tense and the defen-
dant had been arrested on drug charges five days earlier).

Because we find that the warrant was supported by sufficient prob-
able cause, we need not address whether the "good faith exception"
established by Leon applies. We affirm Archie's conviction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4